UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03851 Nicholas II, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 09/30/2014 Date of Reporting Period: 12/31/2013 Item 1. Schedule of Investments. NICHOLAS II, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF December 31, 2013 SHARES OR PRINCIPAL AMOUNT VALUE COMMON STOCKS 95.18% Consumer Discretionary - Automobiles & Components 2.25% 260,000 Allison Transmission Holdings, Inc. $ 70,000 BorgWarner Inc. 3,913,700 65,000 Harley-Davidson, Inc. 4,500,600 15,592,900 Consumer Discretionary - Durables & Apparel 3.78% 177,500 Jarden Corporation * 10,889,625 50,000 Polaris Industries Inc. 7,282,000 85,000 Tupperware Brands Corporation 8,035,050 26,206,675 Consumer Discretionary - Retailing 12.75% 220,000 CarMax, Inc. * 10,344,400 370,000 LKQ Corporation * 12,173,000 165,000 Nordstrom, Inc. 10,197,000 80,000 O'Reilly Automotive, Inc. * 10,296,800 115,000 PetSmart, Inc. 8,366,250 180,000 TJX Companies, Inc. (The) 11,471,400 130,000 Tractor Supply Company 10,085,400 75,000 Ulta Salon, Cosmetics & Fragrance, Inc. * 7,239,000 140,000 Williams-Sonoma, Inc. 8,159,200 88,332,450 Consumer Discretionary - Services 2.35% 249,999 InterContinental Hotels Group PLC 8,357,467 100,000 Starwood Hotels & Resorts Worldwide, Inc. 7,945,000 16,302,467 Consumer Staples - Food & Staples Retailing 1.58% 95,000 PriceSmart, Inc. 10,976,300 Consumer Staples - Food, Beverage & Tobacco 2.73% 100,000 Beam Inc. 6,806,000 35,000 Mead Johnson Nutrition Company 2,931,600 85,000 Monster Beverage Corporation * 5,760,450 150,000 WhiteWave Foods Company (The) - Class A * 3,441,000 18,939,050 Consumer Staples - Household & Personal Products 0.48% 50,000 Church & Dwight Co., Inc. 3,314,000 Energy 5.54% 125,000 Cameron International Corporation * 7,441,250 45,000 Concho Resources Inc. * 4,860,000 50,000 Continental Resources, Inc. * 5,626,000 60,000 Helmerich & Payne, Inc. 5,044,800 122,462 Kinder Morgan Management, LLC * 9,265,488 100,000 Whiting Petroleum Corporation * 6,187,000 38,424,538 Financials - Banks 0.64% 60,000 Cullen/Frost Bankers, Inc. 4,465,800 Page 1 Financials - Diversified 3.78% 45,000 Affiliated Managers Group, Inc. * 9,759,600 170,000 Raymond James Financial, Inc. 8,872,300 90,000 T. Rowe Price Group, Inc. 7,539,300 26,171,200 Financials - Insurance 4.24% 110,000 Aon plc 9,227,900 215,000 Marsh & McLennan Companies, Inc. 10,397,400 217,000 Willis Group Holdings PLC 9,723,770 29,349,070 Financials - Real Estate 0.68% 180,000 CBRE Group Inc. * 4,734,000 Health Care - Equipment & Services 9.45% 115,000 AmerisourceBergen Corporation 8,085,650 145,000 Cardinal Health, Inc. 9,687,450 90,000 Cooper Companies, Inc. (The) 11,145,600 145,000 DaVita HealthCare Partners Inc. * 9,188,650 205,000 DENTSPLY International Inc. 9,938,400 120,000 Stryker Corporation 9,016,800 90,000 Teleflex Incorporated 8,447,400 65,509,950 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 5.63% 50,000 Jazz Pharmaceuticals public limited company * 6,328,000 55,000 Perrigo Company plc 8,440,300 24,500 Regeneron Pharmaceuticals, Inc. * 6,743,380 93,920 Thermo Fisher Scientific Inc. 10,457,992 60,000 Valeant Pharmaceuticals International, Inc. * 7,044,000 39,013,672 Industrials - Capital Goods 12.32% 197,500 AMETEK, Inc. 10,402,325 135,000 BE Aerospace, Inc. * 11,749,050 206,000 Fastenal Company 9,787,060 150,000 IDEX Corporation 11,077,500 155,000 Pentair Ltd. 12,038,850 95,000 Snap-on Incorporated 10,404,400 50,000 TransDigm Group Incorporated * 8,051,000 160,000 Westinghouse Air Brake Technologies Corporation 11,883,200 85,393,385 Industrials - Commercial & Professional Services 3.73% 170,000 ADT Corporation (The) 6,879,900 105,000 IHS Inc. - Class A * 12,568,500 55,000 Stericycle, Inc. * 6,389,350 25,837,750 Industrials - Transportation 0.91% 143,000 Expeditors International of Washington, Inc. 6,327,750 Information Technology - Hardware & Equipment 1.35% 275,000 NCR Corporation * 9,366,500 Information Technology - Semiconductors & Semiconductor Equipment 4.32% 200,000 Altera Corporation 6,506,000 180,000 Avago Technologies Limited 9,520,200 Page 2 228,750 Microchip Technology Incorporated 10,236,563 80,000 Xilinx, Inc. 3,673,600 29,936,363 Information Technology - Software & Services 14.14% 110,000 ANSYS, Inc. * 9,592,000 135,000 Check Point Software Technologies Ltd. * 8,710,200 174,499 Fidelity National Information Services, Inc. 9,367,106 161,874 Fiserv, Inc. * 9,558,660 105,000 FleetCor Technologies, Inc. * 12,302,850 47,500 MercadoLibre, Inc. 5,120,025 175,000 MICROS Systems, Inc. * 10,039,750 120,000 Red Hat, Inc. * 6,724,800 390,000 Symantec Corporation 9,196,200 145,000 Teradata Corporation * 6,596,050 330,000 Vantiv, Inc. - Class A * 10,761,300 97,968,941 Materials 2.53% 75,000 Airgas, Inc. 8,388,750 135,000 AptarGroup, Inc. 9,154,350 17,543,100 TOTAL COMMON STOCKS (cost $349,534,476) 659,705,861 SHORT -TERM INVESTMENTS 4.83% Commercial Paper - 4.49% $ CBS Corporation 01/02/14, 0.22% 1,100,000 950,000 Plains All American Pipeline, L.P. 01/03/14, 0.23% 949,994 2,200,000 Comcast Corporation 01/06/14, 0.23% 2,199,944 1,500,000 Bacardi Corporation 01/08/14, 0.25% 1,499,937 1,325,000 B.A.T. International Finance p.l.c. 01/10/14, 0.25% 1,324,926 1,000,000 CBS Corporation 01/10/14, 0.23% 999,949 2,175,000 Clorox Company (The) 01/13/14, 0.21% 2,174,860 1,350,000 Prudential plc 01/13/2014, 0.15% 1,349,938 1,500,000 B.A.T. International Finance p.l.c. 01/14/14, 0.25% 1,499,875 2,050,000 Southern Company (The) 01/15/14, 0.17% 2,049,874 1,700,000 Valspar Corporation (The) 01/15/14, 0.25% 1,699,847 769,000 Valspar Corporation (The) 01/15/14, 0.26% 768,928 1,000,000 Hitachi America Capital, Ltd. 01/17/14, 0.35% 999,854 1,525,000 VW Credit, Inc. 01/17/14, 0.22% 1,524,860 2,200,000 Nissan Motor Acceptance Corporation 01/21/14, 0.30% 2,199,652 1,850,000 Bemis Company, Inc. 01/22/14, 0.25% 1,849,743 2,000,000 Valspar Corporation (The) 01/24/14, 0.26% 1,999,682 1,500,000 Pacific Gas and Electric Company 01/28/14, 0.20% 1,499,783 550,000 Nissan Motor Acceptance Corporation 01/29/14, 0.27% 549,889 625,000 Prudential plc 02/11/14, 0.16% 624,889 2,000,000 Campbell Soup Company 02/12/14, 0.17% 1,999,613 250,000 Harley-Davidson Financial Services, Inc. 02/18/14, 0.19% 249,938 31,115,975 Variable Rate Security - 0.34% 2,319,507 Fidelity Institutional Money Market Fund - Class I 2,319,507 TOTAL SHORT-TERM INVESTMENTS (cost $33,435,482) 33,435,482 TOTAL INVESTMENTS (cost $382,969,958) - 100.01% 693,141,343 Page 3 LIABILITIES, NET OF OTHER ASSETS - (0.01)% (55,491 ) TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $693,085,852 % OF NET ASSETS * NON-INCOME PRODUCING As of December 31, 2013, investment cost for federal tax purposes was $383,095,009 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (1,200,911 ) Net unrealized appreciation $310,046,334 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2013 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - Common Stocks(1) $ Variable Rate Security 2,319,507 Level 2 - Commercial Paper 31,115,975 Level 3 - None Total $693,141,343 (1) See Schedule above for further detail by industry. Page 4 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas II, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 02/07/2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 02/07/2014 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 02/07/2014
